Case 1:14-cv-21385-JAL Document 393 Entered on FLSD Docket 09/06/2019 Page 1 of 10



                                        UNITED STATES DISTRICT COURT
                                        SOUTHERN DISTRICT OF FLORIDA
                                               MIAMI DIVISION

                                  CASE NO.: 14-CV-21385-LENARD/GOODMAN

   WREAL, LLC, a Florida Limited
   Liability Company,

               Plaintiff,
   vs.

   AMAZON.COM, INC., a Delaware
   Corporation,

         Defendant.
   _____________________________________/

                            WREAL’S OPPOSITION TO AMAZON’S BILL OF COSTS

               Plaintiff, Wreal, LLC (“Wreal”), by and through counsel, respectfully submits this

   opposition to Defendant, Amazon.com, Inc. (“Amazon”) Bill of Costs. As explained below,

   Amazon’s Bill should be significantly reduced because it seeks non-taxable costs incurred for

   convenience of counsel, made an excessive and unnecessary number of photocopies and color

   prints, and failed to show the necessity of its exorbitant costs.

         I.        Background

               On July 26, 2019, the Court granted summary judgment in favor of Amazon. On August

   23, 2019, Amazon filed a Bill of Costs (the “Bill”) pursuant to Local Rule 7.3, Rule 54(d) of the

   Federal Rules of Civil Procedure, and 28 U.S.C. §§ 1920, 1924. Amazon seeks to tax $63,764.42

   in costs against Wreal; however, $32,462.78 are not taxable under the statute.

         II.       Legal Standard

               Federal Rule of Civil Procedure 54(d) provides that a prevailing party is entitled to costs

   other than attorney’s fees unless a statute or the court otherwise directs. Fed. R. Civ. P. 54(d).
Case 1:14-cv-21385-JAL Document 393 Entered on FLSD Docket 09/06/2019 Page 2 of 10
                                                            CASE NO.: 14-cv-21385/Lenard/Goodman


   The power granted to the courts under Rule 54(d) is enumerated in 28 U.S.C. § 1920. Section 1920

   of Title 28 allows courts to award certain taxable costs such as fees for the clerk and marshal, fees

   for printed or electronically recorded transcripts necessarily obtained for use in this case,

   disbursements for printing and witnesses, docket fees, and costs of making copies of any materials

   where the copies are necessarily obtained for use in the case. 28 U.S.C. § 1920.

          Amazon goes well beyond what the statute authorizes, and indeed requests what has been

   explicitly denied by other courts in this circuit by seeking unnecessary costs incurred for the

   convenience of counsel.

          For example, Amazon requests non-taxable costs associated with filing fees for pro hac

   vice applications, costs for deposition videos and other services unnecessarily obtained, printing

   and copying costs lacking supporting documentation and proof of necessity. See Eagle Ins. Co. v.

   Johnson, 982 F. Supp. 1456, 1459-60 (M.D. Ala. 1997), aff’d, 162 F.3d 98 (11th Cir. 1998)

   (holding that pro hac vice fees are not taxable); Spatz v. Microtel Inns & Suites Franchising, Inc.,

   No. 11-60509-CIV, 2012 WL 1587663, at *6 (S.D. Fla. May 4, 2012) (explaining that depositions

   unnecessarily obtained are not taxable); People for Ethical Treatment of Animals, Inc. v. Miami

   Seaquarium & Festival Fun Parks, LLC, No. 15-22692-CIV, 2017 WL 7513237, at *6 (S.D. Fla.

   May 31, 2017) (denying the recovery of printing costs due to lack of documentation and necessity);

   Scelta v. Delicatessen Support Servs., Inc., 203 F. Supp. 1328, 1340–41 (M.D. Fla. 2002) (denying

   all photocopying costs for failure to sufficiently describe which photocopies obtained were

   necessarily used in the case).

          As detailed further below, the Court should deny Amazon all its non-taxable costs.




                                                        2
Case 1:14-cv-21385-JAL Document 393 Entered on FLSD Docket 09/06/2019 Page 3 of 10
                                                               CASE NO.: 14-cv-21385/Lenard/Goodman


       III.      Arguments and Authorities

              A. The Court Should Deny Amazon’s Costs Associated with the Filing Fees for Pro Hac

                 Vice Applications.

              Amazon seeks a total of $375.00 in costs associated with the filing of five pro hac vice

   applications for counsel. Amazon correctly acknowledges that the Eleventh Circuit has not

   explicitly addressed whether these fees are recoverable. See ECF No. 383 at 3 citing Daniel-Rivera

   v. Everglades Coll., No. 16-60044-CIV, 2017 WL 5197508, at *2 (S.D. Fla. June 6, 2017), report

   and recommendation adopted, No. 0:16-CV-60044-WPD, 2017 WL 5197510 (S.D. Fla. June 21,

   2011).

              Amazon’s reliance on Daniel-Rivera is misplaced because that court held, along with its

   sister courts in this circuit, that pro have vice application fees are not recoverable. Id. at *6. Indeed,

   the Daniel-Rivera court agreed that a party “ought not to bear a cost resulting from [anothers’]

   choosing an out of state attorney to defend themselves when competent in-state attorneys were

   available.” Id. citing Exhibit Icons, LLC v. XP Companies, LLC, 2009 WL 3877667 at *1 (S.D.

   Fla. Nov. 18, 2009). And while the court explained the Eleventh Circuit hadn’t explicitly published

   an opinion on point, the court noted that it had affirmed a district court’s refusal to tax pro hac

   vice costs. Id. citing Eagle Ins., 162 F.3d at 98, affirming Eagle Ins., 982 F. Supp. at 1456.

              Amazon puts forth no reason for this Court to deviate from precedent from within this

   Circuit, particularly when, like in Daniel Rivera, Amazon “was represented by competent counsel

   from within the district as well as by out-of-district counsel.” Daniel-Rivera, 2017 WL 5197508,

   at *2. Accordingly, Amazon’s pro hac vice fees in the amount of $375.00 should be denied by

   this court because they are not taxable.




                                                           3
Case 1:14-cv-21385-JAL Document 393 Entered on FLSD Docket 09/06/2019 Page 4 of 10
                                                            CASE NO.: 14-cv-21385/Lenard/Goodman


          B. The Courts Should Reduce or Deny Costs for Deposition Transcripts Unnecessarily

              Obtained – 28 U.S.C. § 1920 (2).

          Amazon seeks reimbursement of $49,744.29 for costs associated with obtaining transcripts

   or videos of depositions, and transcripts of hearings. Taxation of such costs is authorized under

   Section 1920, when the transcripts were necessarily obtained for use in the case. U.S.E.E.O.C. v.

   W&O, Inc., 213 F.3d 600, 620-1 (11th Cir. 2000); 28 U.S.C. § 1920. Wreal does not object to

   Amazon obtaining stenographic transcripts of court hearings, depositions it took, or copies of

   stenographic copies of deposition transcripts Wreal took in this case. Wreal objects to all other

   transcript-related costs sought by Amazon, including unnecessary video copies of transcripts, and

   other costs incurred merely for the convenience of counsel.

          As to video depositions, while the Eleventh Circuit has allowed the cost of videotaping

   depositions as taxable, with respect to obtaining the actual videotapes, the threshold for recovery

   is proof of necessity. Castillo v. Teledyne Cont’l Motors, Inc., 08-21850-CV, 2011 WL 1343051,

   at *2 (S.D. Fla. Mar. 16, 2011), report and recommendation adopted, 08-21850-CIV, 2011 WL

   1337232 (S.D. Fla. Apr. 7, 2011) (emphasis added). Indeed, the prevailing party must explain

   why it was necessary to obtain both regular transcripts and videotaped copies. See Morrison v.

   Reichhold Chemicals, Inc., 97 F.3d 460, 465 (11th Cir. 1996) (noting that the prevailing party

   failed to explain why it was necessary to obtain video copies for use in the case); see also Ferguson

   v. Bombardier Services, Corp., No. 8:03-CV-1380-T-30, 2007 WL 601921, at *3 (M.D. Fla. Feb.

   21, 2007); Perfect Web Techs., Inc. v. Infousa, Inc., No. 07–80286–Civ, 2009 WL 2407689, at *9

   (S.D. Fla. Aug.4, 2009) (declining to award costs for videotaped depositions because the movant

   failed to explain why both stenographically transcribed and videotaped copies of the deposition




                                                        4
Case 1:14-cv-21385-JAL Document 393 Entered on FLSD Docket 09/06/2019 Page 5 of 10
                                                             CASE NO.: 14-cv-21385/Lenard/Goodman


   were necessary) (citations omitted); Utopia Provider Systems, Inc. v. Pro–Med Clinical Systems,

   L.L.C., No. 07–60654–Civ, 2009 WL 1210998, at *3 (S.D. Fla. May 1, 2009) (same).

          Amazon does not show proof of any need to obtain videotaped copies, particularly when

   this case never went to trial. In fact when this Court lifted the stay in place while Wreal’s

   interlocutory appeal was under consideration by the Eleventh Circuit Court of Appeals, Amazon

   specifically asked the Court not to set a pretrial schedule in this case as it would be “inefficient.”

   ECF 339 at 2. Thus, Amazon does not explain why it would need videotaped copies of depositions

   without any trial-date set, and the Court should not permit Amazon to recover unnecessary costs

   for failing to take “the more efficient course” it previously encouraged. Id.

          In addition to unnecessary video-related fees, Amazon also seeks various additional

   transcript-related conveniences, such as condensed transcripts, mini-transcripts, ASCII versions,

   CDs and DVDs, expedited services, priority fees, and copies of exhibits and transcripts. Courts

   have explained these types of costs are for the convenience of counsel and not taxable. Spatz, 2012

   WL 1587663, at *6; see also Attea v. Univ. of Miami Miller Sch. of Med., No. 12-23933-CIV, 2015

   WL 5921853, at *4 (S.D. Fla. Aug. 25, 2015), report and recommendation adopted, No. 12-

   23933-CIV, 2015 WL 5934607 (S.D. Fla. Sept. 11, 2015).

          Likewise, court-reporter fees, costs for binders, tabs, technical labor and realtime expenses,

   are conveniences, and not taxable expenses. Shire Dev., LLC v. Mylan Pharm., Inc., No. 8:12-CV-

   1190-T-36AEP, 2018 WL 6311472, at *5 (M.D. Fla. Nov. 9, 2018), report and recommendation

   adopted in part, No. 8:12-CV-1190-T-36AEP, 2018 WL 6304868 (M.D. Fla. Dec. 3, 2018)

   (citing Faucette v. Nat’l Hockey League, No. 8:04–cv–2185–T–24EAJ, 2006 U.S. Dist. LEXIS

   49645, at *5) (M.D.Fla. July 19, 2006) (holding realtime expenses as non-taxable).




                                                         5
Case 1:14-cv-21385-JAL Document 393 Entered on FLSD Docket 09/06/2019 Page 6 of 10
                                                           CASE NO.: 14-cv-21385/Lenard/Goodman


          Amazon appears to have simply dumped every deposition-related invoice and demanded

   reimbursement for all costs, without explaining why many seemingly unnecessary conveniences

   should be taxable. Thus, Wreal objects to all of Amazon’s expenses for video deposition transcripts

   (as opposed to merely stenographic copies), storage, and synchronization, expedited shipping and

   handling, and color exhibit fees, mini/condensed transcript, ASCII versions, and realtime expenses

   as they were merely for the convenience of counsel.

          In order to ease the burden on the Court, Wreal is submitting an annotated version of

   Amazon’s own chart where Amazon listed the invoices it expects to be paid in full. For each

   invoice, Wreal did what Amazon failed to do, and deducted costs that are non-taxable. See Exhibit

   1, Column 6. Accordingly, Wreal requests that $17,738.27 be reduced from Amazon’s request for

   reimbursement associated with these fees.

          C. The Court Should Deny Amazon’s Printing Costs 28 U.S.C. § 1920 (3).

          Amazon seeks to recover $4,988.60 in printing costs and tax them. Section 1920(3)

   authorizes the taxation for fees and disbursements for printing. 28 U.S.C. § 1920(3). The

   prevailing party has the burden of showing supporting documentation for its printing costs in order

   for the Court to evaluate these costs. People for Ethical Treatment of Animals, Inc., 2017 WL

   7513237, at *6 (denying the recovery of printing costs not supported by “backup documentation”).

   If such documentation is shown, then the costs are recoverable if the copies were “necessarily

   obtained for use in the case.” See Patsalides v. City of Fort Pierce, No. 15-14431-CIV, 2017 WL

   10402989, at *8 (S.D. Fla. Sept. 20, 2017), report and recommendation adopted, No. 15-14431-

   CIV, 2017 WL 10402991 (S.D. Fla. Nov. 22, 2017).

          Amazon has failed to provide any supporting documents in regard to either its black and

   white or color printing materials. Amazon has failed to indicate the use of the printed documents



                                                       6
Case 1:14-cv-21385-JAL Document 393 Entered on FLSD Docket 09/06/2019 Page 7 of 10
                                                             CASE NO.: 14-cv-21385/Lenard/Goodman


   or whether they were necessary for the use in the case. For example, on page 11 of Amazon’s

   Exhibit 1, it provides a chart stating “color print charges” as the description of the prints. This is

   vague and the only verification of what the documents were used for is a single sentence in its

   Memorandum in Support, stating that the print materials were “related to either discovery,

   pleadings, depositions, or hearings that occurred.”

          It is impossible for the Court, Wreal or anyone else to evaluate such costs. And indeed, it

   is difficult to imagine why, for example, Amazon had to generate 1,298 color prints on May 3,

   2016, when this case was stayed from February 2016 to November 2016, and the only issue really

   involving color in this case was the relative colors of the marks themselves. ECF Nos. 336, 340.

   Indeed, Amazon has failed to provide any support for its use of $2,600+ in color prints.

          Amazon should be denied the recovery of $4,988.60 for its printing costs based on the

   vague itemized chart and lack of supporting documents.

          D. The Court Should Reduce or Deny Amazon’s Copying Costs 28 U.S.C. § 1920 (4).

          Amazon is also seeking to recover fees associated with photocopying costs in the amount

   of $9,360.91. Again, Amazon goes well-beyond what is recoverable by statute, and tries to recover

   non-taxable costs for the convenience of counsel, not those necessarily used in the case. 28 U.S.C.

   § 1920(4). To that end, Amazon provides no useful description of its photocopying costs - perhaps

   because it believes it doesn’t have to. In its Memorandum in Support, Amazon misstates the

   standard by declaring it is “not required to provide specific explanations for the need for, or use

   of, each particular copy…” and calling it a day. ECF No. 383 at 8 citing Barrera v. Weiss &

   Woolrich S., 900 F. Supp. 2d 1328, 1334 (S.D. Fla. 2012).

          Amazon does not have to go through page-by-page, of course, but it must “do more than

   direct the Court to a hundred of pages of invoices and leave it to determine whether those costs are



                                                         7
Case 1:14-cv-21385-JAL Document 393 Entered on FLSD Docket 09/06/2019 Page 8 of 10
                                                             CASE NO.: 14-cv-21385/Lenard/Goodman


   necessary.” A.T.O. Golden Constr. Corp. v. Allied World Ins. Co., 17-24223-CIV, 2019 WL

   2245507, at *4 (S.D. Fla. Apr. 17, 2019) (denying recovery because the prevailing party failed

   “(1) to describe any categories of documents, (2) why those copies are necessary, or (3) the prices

   per page that are attributable to the internal photocopies versus the external copies”); see also,

   Scelta, 203 F. Supp. 2d at 1340–41 (denying all photocopying costs because prevailing party failed

   to sufficiently describe which photocopies obtained were necessarily used in the case); Cullens v.

   Georgia Dep't of Transp., 29 F.3d 1489, 1494 (11th Cir. 1994) (holding that the lower court did

   not err in disallowing photocopying costs due to failure to present required evidence regarding the

   documents copied, including their use or intended use).

            Amazon fails to sufficiently describe the categories of documents copied and why such

   copies were necessary. There is no indication as to the necessity of such a large number of copies,

   especially the colored copies, when, again, the only issue in this case involving color was the slight

   differences in the ways the parties presented Wreal’s mark.

            Like Scelta, where any description of the nature or purpose of the photocopying was

   “conspicuously missing” from the billing records, Amazon failed to provide such information.

   Scelta, 203 F. Supp. 2d at 1341. Although some documents provide an unclear description, the

   Court should deny all costs because Amazon failed to explain the necessity of those photocopies.

            Amazon should be denied the recovery of $9,360.91, or in the alternative reduced the

   recovery, for its copying costs because due to failure to sufficiently describe the necessity or use

   for such photocopies.

      IV.      Conclusion

            For all of the foregoing reasons, Wreal respectfully request that Amazon’s Bill of Costs

   be reduced by $32,462.78.



                                                         8
Case 1:14-cv-21385-JAL Document 393 Entered on FLSD Docket 09/06/2019 Page 9 of 10
                                                CASE NO.: 14-cv-21385/Lenard/Goodman



   Dated: September 6, 2019.

                                      WNF LAW, P.L.
                                      Attorneys for WREAL, LLC
                                      1111 Brickell Avenue Suite 2200
                                      Miami, Florida 33131
                                      Phone: (305) 760-8500 / Fax: (305) 760-8510

                                      By: __/s/ John G. Marfoe
                                             Carlos Nunez-Vivas (FL. Bar No.: 128181)
                                             can@wnflaw.com
                                             Daniel Foodman (FL. Bar No.: 337160)
                                             df@wnflaw.com
                                             John G. Marfoe (FL. Bar No.: 101535)
                                             jgm@wnflaw.com




                                            9
Case 1:14-cv-21385-JAL Document 393 Entered on FLSD Docket 09/06/2019 Page 10 of 10
                                                        CASE NO.: 14-cv-21385/Lenard/Goodman


                                  CERTIFICATE OF SERVICE

          I certify that on September 6, 2019, this document was served by the Court’s CM/ECF

   filing system and E-mail upon the following:


    Justin A. Nelson, Esq.                               Jamie Z. Isani, Esq.
    Drew D. Hansen, Esq.                                 Co-counsel for Appellee
    Co-counsel for Appellee                              Hunton Andrews Kurth L.L.P
    Susman Godfrey L.L.P.                                1111 Brickell Avenue
    1201 Third Avenue                                    Suite 2500
    Suite 3800                                           Miami, FL 33131
    Seattle, WA 98101                                    Tel. 305-810-2500
    Tel. 206-516-3880                                    Fax 305-810-2460
    Fax 206-516-3883                                     jisani@hunton.com
    jnelson@susmangodfrey.com
    dhansen@susmangodfrey.com

    Justin A. Nelson, Esq.
    Armstead Lewis, Esq.
    Co-counsel for Appellee
    Susman Godfrey L.L.P
    1000 Louisiana Street
    Suite 5100
    Houston, TX 77002
    Tel. 713-653-7806
    jnelson@susmangodfrey.com
    alewis@susmangodfrey.com




                                                   10
